                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


E.H.S., by her Next Friend,                  )
ROBIN PHELAN NORTHERN,                       )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )             No. 1:19-CV-00141-JAR
                                             )
BNSF RAILWAY COMPANY,                        )
                                             )
               Defendant.                    )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s motion to remand (Doc. No. 10) and

motion for expedited hearing (Doc. No. 8). Defendant BNSF Railway Company (“BNSF

Railway”) opposes the motions. (Doc. No. 30). For the reasons set forth below, the Court will

remand the matter to the Circuit Court of Cape Girardeau County, Missouri, and deny as moot

the motion for expedited hearing.

       I.      Background

       This lawsuit arises out of a motor vehicle accident on Missouri Highway AB, near a

railroad grade crossing. E.H.S., the minor plaintiff, was a passenger in a vehicle driven by her

father. E.H.S. was injured when her father lost control of his vehicle, struck a center median in

the roadway, and crashed into a railroad crossing gate.

       On August 10, 2017, Plaintiff filed her petition against Cheryl Townlian, an employee of

BNSF Railway, in Missouri state court, asserting claims of negligence in design, construction,

and maintenance of an allegedly dangerous railroad crossing. Townlian is the “manager of




                                                 1
public projects for BNSF’s River Subdivision.” (Doc. No. 12). On August 23, 2017, Plaintiff

amended her petition to add BNSF Railway as a defendant.

       On May 17, 2018, Townlian was deposed. A year later, on May 31, 2019, Townlian and

BNSF filed a joint motion for summary judgment, which was denied by the trial court.

Thereafter, the parties engaged in settlement negotiations.

       On August 15, 2019, Plaintiff dismissed her claims against Townlian without a formal

settlement. Trial in the state court was set to begin on August 20, 2019.

       On August 17, 2019, BNSF Railway filed its notice of removal. In support, BNSF

Railway claims that Plaintiff engaged in bad faith by treating Townlian, a diversity-destroying

defendant, as a superfluous party, never serving any written discovery on her, and dismissing

Townlian on the eve of trial without a formal settlement. BNSF Railway contends that this

conduct provides it with a basis for asserting the exception to the one-year limitations period for

removal. BNSF Railway also contends that counsel for Plaintiff has exhibited a pattern and

practice of joining nondiverse defendants to defeat diversity jurisdiction, but then dismissing

them shortly before trial.

       On August 19, 2019, Plaintiff filed a motion to remand, arguing that the one-year

limitation barred removal and mandated remand. Plaintiff maintains that she spent time, money,

and effort to pursue her claims against Townlian, including taking her deposition and defeating

her motion for summary judgment, which defeats the bad faith exception of the removal statute.

       On August 20, 2019, the Court held a telephone conference with counsel to discuss the

positions of the parties and the status of the underlying state court case. Counsel for BNSF

Railway requested additional time to file a formal opposition to Plaintiff’s motion to remand.

Counsel indicated his intent to supplement his notice of removal to include additional case law



                                                 2
and evidence of Plaintiff’s counsel’s pattern and practice of dismissing diversity-destroying

defendants shortly before trial. Counsel for Plaintiff asked for an expedited ruling on the motion

to remand because jurors were scheduled to be called into state court the following day. The

Court permitted BNSF Railway a brief opportunity to file its opposition, and BNSF Railway

timely complied.

       II.     Discussion

       Under the circumstances of this case, an expedited ruling on the motion to remand is

necessary. A jury trial was set to begin in state court today, and the state court has indicated to

the parties that potential jurors would be called to serve tomorrow. The Court notes BNSF

Railway’s request to formally file its opposition to remand. However, it is the Court’s belief that

BNSF Railway has had the opportunity to adequately present its arguments and authority in its

notice of removal, and BNSF Railway has also provided supplemental authority following the

telephone conference. The Court has reviewed the briefing and the record from the state court in

rendering this decision.

       “A defendant may remove a state law claim to federal court only if the action originally

could have been filed there.” In re Prempro Prods. Liab. Litig., 591 F.3d 613, 619 (8th Cir.

2010) (citing Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005)). The removing defendant

bears the burden of establishing federal jurisdiction by a preponderance of the

evidence. Altimore v. Mount Mercy Coll., 420 F.3d 763, 768 (8th Cir. 2005). “All doubts about

federal jurisdiction should be resolved in favor of remand to state court.” In re Prempro, 591

F.3d at 620 (citing Wilkinson v. Shackelford, 478 F.3d 957, 963 (8th Cir. 2007)).

       When removal is predicated on diversity of citizenship, the case cannot be removed

“more than 1 year after commencement of the action, unless the district court finds that the



                                                3
plaintiff has acted in bad faith in order to prevent a defendant from removing the action.” 28

U.S.C. § 1446(c)(1). “The statute is a product of Congress’ different treatment for diversity

cases (as opposed to federal question cases): it is a legislative judgment that a suit governed by

state law that is filed in state court should remain in state court if it has been pending and

consuming state judicial resources for more than one year.” Trokey v. Great Plains Roofing &

Sheet Metal, Inc., No. 4:16-CV-01193-ODS, 2017 WL 722607, at *1 (W.D. Mo. Feb. 23, 2017)

(citation omitted). “This legislative judgment dictates that diversity cases remain in state court

unless bad faith is evidenced; the one year limit is not obviated by considerations of fairness,

equity,     or   some     other   basis    for   ascertaining    what    seems     ‘right,’   but    only

by bad faith.” Id. (citation omitted). Notably, the Eighth Circuit has not yet furnished a

standard for the “bad faith” exception under section 1446. Jackson v. C.R. Bard, Inc., No. 4:17-

CV-974 (CEJ), 2017 WL 2021087, at *2 (E.D. Mo. May 12, 2017).

          This Court has previously held that the framework set forth in Aguayo v. AMCO Ins. Co.,

59 F. Supp. 3d 1225, 1274-75 (D.N.M. 2014) is persuasive. Bristol v. Ford Motor Co., No. 4:16-

CV-01649-JAR, 2016 WL 6277198, at *3–4 (E.D. Mo. Oct. 27, 2016). In Aguayo, the district

court developed the following two-step framework for analyzing the bad-faith exception:

           [T]he Court construes the bad-faith exception as a two-step standard. First, the
          Court inquires whether the plaintiff actively litigated against the removal spoiler in
          state court: asserting valid claims, taking discovery, negotiating settlement,
          seeking default judgments if the defendant does not answer the complaint, et
          cetera. Failure to actively litigate against the removal spoiler will be deemed bad
          faith; actively litigating against the removal spoiler, however, will create a
          rebuttable presumption of good faith. Second, the defendant may attempt to rebut
          this presumption with evidence already in the defendant's possession that
          establishes that, despite the plaintiff's active litigation against the removal spoiler,
          the plaintiff would not have named the removal spoiler or would have dropped the
          spoiler before the one-year mark but for the plaintiff's desire to keep the case in
          state court. The defendant may introduce direct evidence of the plaintiff's bad faith
          at this stage—e.g., electronic mail transmissions in which the plaintiff states that
          he or she is only keeping the removal spoiler joined to defeat removal—but will

                                                    4
       not receive discovery or an evidentiary hearing in federal court to obtain such
       evidence.

Id. at 1274–77.

       Under the Aguayo framework, BNSF Railway has failed to establish that Plaintiff acted

in bad faith to prevent BNSF Railway from removing the action to federal court. First, it appears

from the record that Plaintiff actively litigated her claim against Townlian.        Although no

discovery was specifically directed to Townlian, the record demonstrates that Plaintiff took

Townlian’s deposition and was successful in briefing and defeating a motion for summary

judgment on Plaintiff’s claims against her. Further, it appears that Plaintiff’s counsel was

engaged in settlement discussions with Townlian following the denial of her motion for

summary judgment. These actions demonstrate Plaintiff’s intent to actively litigate her claims

against Townlian over two years in state court. See Bristol, 2016 WL 6277198, at 4 (finding that

the plaintiff actively litigated her claims despite the plaintiff failing to seek discovery from or

take the deposition of the diversity-destroying defendant; the plaintiff had engaged in settlement

negotiations and provided plausible explanations for the absence of documented discovery);

Williams v. 3M Co., No. 7:18-CV-63-KKC, 2018 WL 3084710, at *5 (E.D. Ky. June 22, 2018)

(holding that “[w]hile Williams has done only the bare minimum to actively litigate this case, it

is enough to avoid removal[,]” including “at least some fact-finding”); cf. Keller Logistics

Group, Inc. v. Navistar, Inc., No. 3:19-cv-735, 2019 WL 357436, at *3 (N.D. Ohio Aug. 6, 2019

(finding bad faith where the plaintiff failed to depose the employee or engage in any settlement

discussions over a two-year period in state court).

       Additionally, BNSF Railway has not adduced any direct evidence that Plaintiff acted

solely for the purpose of preventing it from removing this case to federal court and concedes that

Plaintiff had a viable claim against Townlian such that removal based upon fraudulent joinder

                                                 5
would be futile. Instead, BNSF Railway contends that counsel for Plaintiff has exhibited a

“pattern and practice” of manipulating jurisdiction by naming diversity-destroying employees

and then dismissing them on the eve of trial. Counsel for Plaintiff represents that Townlian was

dismissed for the purpose of streamlining the trial and simplifying the issues presented to the

jury.

        Here, even if the Court assumes that BNSF Railway’s claim regarding a pattern and

practice is true, this—without something more—is insufficient to overcome the burden of

establishing federal jurisdiction by a preponderance of the evidence.         Although the record

demonstrates some level of gamesmanship by both sides, the evidence required for a finding of

bad faith is simply not present here. While pattern and practice is a consideration for the Court,

Plaintiff has given a plausible reason for her legal strategy. Thus, under these circumstances,

where the case was vigorously litigated, the Court cannot conclude that BNSF Railway has met

its burden of demonstrating bad faith. Lastly, the cases relied upon by BNSF Railway are

distinguishable from the facts here. See, e.g., Housley, by and through Hubbard v. Dial Corp.,

NO. 4:17-cv-00577-DGK, 2017 WL 3269386, at *3 (W.D. Mo. Aug. 1, 2017) (a fraudulent

joinder case articulating the differences between bad faith and fraudulent joinder).

        As a final matter, the Court will deny Plaintiff’s request for costs, actual expenses, and

attorney’s fees. When remanding an action to state court, a district court may require defendants

to pay just costs and actual expenses that a plaintiff has incurred as a result of improper removal.

28 U.S.C. § 1447(c). An award of costs and fees under § 1447(c) is appropriate where the

removing party lacked an “objectively reasonable basis for seeking removal.” Bristol, 2016 WL

6277198, at *5 (citing Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). Here, the

Court concludes that BNSF Railway’s attempt to remove this action pursuant to § 1446(c)’s bad-



                                                 6
faith exception was not objectively unreasonable, particularly in light of Plaintiff’s voluntary

dismissal of Townlian on the eve of trial and other cases in which Plaintiff’s counsel has

exhibited similar conduct. This Memorandum and Order shall not disturb the authority of the

Circuit Court of Cape Girardeau County, Missouri, to require BNSF Railway to pay costs, fees,

or expenses arising out of BNSF Railway’s conduct in attempting to remove this action to

federal court. Id.

       III.    Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (Doc. No. 10)

is GRANTED IN PART and DENIED IN PART. The motion is granted to the extent it

seeks remand of this action to the Circuit Court of Cape Girardeau County, Missouri. The

motion is denied to the extent it seeks an award of costs, fees, and expenses.

       IT IS FURTHER ORDERED that this matter is REMANDED to the Circuit Court of

Cape Girardeau County, Missouri.

       IT IS FURTHER ORDERED that in light of the Court’s ruling, all other pending

motions in this case, including Plaintiff’s motion for expedited hearing (Doc. No. 8), are

DENIED as moot.



Dated this 20th day of August, 2019.

                                                     __________________________________
                                                     JOHN A. ROSS
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
